Title: To Alexander Hamilton from Philip Schuyler, 25 April 1796
From: Schuyler, Philip
To: Hamilton, Alexander


Albany Monday April 25th 1796
Dear Sir
Unadvised of the measures pursuing at New York, relative to the treaty with Britain, It was not deemed prudent to convene the citizens here on the Subject, until we received information from your city. On Saturday morning the mail arrived, and the Herald announced what had been done—about forty Citizens were immediately convened, and unanimously agreed to petition in the words of the new York petition, with no other variation than what was requisite to Accomodate It to the people in this quarter. Five hundred copies where immediately printed, proper persons appointed to invite the Signature of the Citizens individually, before sunset this was compleated, all having subscribed Except about  who declined, many decided Antifœdarelist concurred and signed.
A circular letter was prepared, directed to the Supervizers, Assessors & town Clerks, of the Several towns in this and the counties to the Eastward, northward & westward of this. Several of these, with copies of the petition are already dispatched, and the residue will be sent to day. We believe the Subscribers will be numerous.
The petition from this city will be sent to Philadelphia by this days mail.
We are anxious to hear the result of the Application to the citizens of New York, and If favorable, wish It to ⟨be⟩ communicated in a formal manner, by the New York committee.
The inclosed, is a copy of the letter, which accompanied the copy of the petition to the several towns.
Pray drop me a line, advising me of the latest intelligence from Philadelphia, on this important subject.
Adieu my Love to all with You   Yours most affectionately
Ph: Schuyler
Alexander Hamilton Esqr
